DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species formula [2] for ring A and benzene ring for the rings B1-B2 in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-19 filed on 09/02/2020 are currently pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrase "at least one layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim because prior to the phrase there is no recitation of multiple layers other than single “layer”.
	Claims 11-19 are also rendered indefinite for depending on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent application publication number US2020/0403173A1 (US’173 hereinafter, Effectively filed Jun. 20, 2019).
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-9, US’173 teaches on pages 9-12 organic compounds that fall under the claimed formula [1].
Regarding claims 10-11, US’173 teaches an organic light-emitting element comprising: an anode; a cathode; and an organic compound layer disposed between the anode and the cathode, wherein at least one layer in the organic compound layer includes the organic compound and wherein the layer including the organic compound is a light-emitting layer ([0019]).  
Regarding claim 12, US’173 teaches in Fig. 1B that the organic compound layer further includes another light- emitting layer disposed together with the light-emitting layer so as to form a multilayer structure, and the other light-emitting layer emits light having a color different from a color of light emitted from the light-emitting layer.  
Regarding claim 13, US,173 teaches that the organic light-emitting element emits white light ([0129] and [0153]).  
Regarding claim 14, US’173 teaches a display apparatus comprising a plurality of pixels, wherein at least one of the plurality of pixels includes the organic light- emitting element and a transistor connected to the organic light-emitting element (claim 16).  
Regarding claim 15, US’173 teaches a photoelectric conversion apparatus comprising: an optical unit including a plurality of lenses; an image pickup element that receives light which has passed through the optical unit; and a display unit that displays an image captured by the image pickup element, wherein the display unit includes the organic light-emitting element ([0143]).  
Regarding claim 16, US’173 teaches an electronic apparatus comprising: a display unit including the organic light-emitting element; a housing in which the display unit is disposed; and a communication unit that is disposed in the housing and communicates with an external unit ([0147]).  
Regarding claim 17, US’173 teaches a lighting apparatus comprising: a light source including the organic light-emitting element; and a light diffusion unit or an optical filter that transmits light emitted from the light source ([0152]).  
Regarding claim 18, US’173 teaches a moving object comprising: a lighting fixture including the organic light-emitting element; and a body on which the lighting fixture is disposed ([0155]).  
Regarding claim 19, US’173 teaches an exposure light source of an electrophotographic image forming apparatus, comprising the organic light-emitting element ([0129]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2016/0035982A1 (US’982 hereinafter).
	Regarding claims 1-9, US’982 teaches on pages 9-12 organic compounds with fluoranthene ring (equivalent to the claimed A ring) and with electron withdrawing groups such as fluoro and cyano substituting the rings that are equivalent to the claimed B1 and B2 rings.
Regarding claims 10-11, US’982 teaches an organic light-emitting element comprising: an anode; a cathode; and an organic compound layer disposed between the anode and the cathode, wherein at least one layer in the organic compound layer includes the organic compound and wherein the layer including the organic compound is a light-emitting layer ([0062]-[0063]).  
Regarding claim 12, US’982 teaches in Fig. 1B that the organic compound layer further includes another light-emitting layer disposed together with the light-emitting layer so as to form a multilayer structure, and the other light-emitting layer emits light having a color different from a color of light emitted from the light-emitting layer ([0089] and [0092]).  
Regarding claim 13, US,982 teaches that the organic light-emitting element emits white light ([0104]).  
Regarding claim 14, US’982 teaches a display apparatus comprising a plurality of pixels, wherein at least one of the plurality of pixels includes the organic light- emitting element and a transistor connected to the organic light-emitting element ([0099] and [0100]).  
Regarding claim 17, US’982 teaches a lighting apparatus comprising: a light source including the organic light-emitting element; and a light diffusion unit or an optical filter that transmits light emitted from the light source ([0107]).  
Regarding claim 19, US’982 teaches an exposure light source of an electrophotographic image forming apparatus, comprising the organic light-emitting element ([0098]).

	The difference between the instant claims and US’982 is that the instant claims require that rings B1 and B2 have two or more electron withdrawing groups and Q1 and Q2 substituents represent one of the electron withdrawing groups located at the ortho position with respect to ring A, whereas the compounds of JP’388 have substituents that include electron withdrawing groups such fluoro and cyano and the reference does not require one of the electron withdrawing groups to be in the ortho position with respect to ring A. However, US’388 teaches a finite number of substituents and with finite number of positions in rings B1 and B2 with respect to ring A (ortho, meta and para). Therefore, a skilled artisan would have had reason to try US’982’s limited number of substituents and positions with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the instantly organic compound of formula [1] because US’982 teaches a compound with limited number of B1 and B2 ring substituents that also include the electron withdrawing groups fluoro and cyano. 
US’982 teaches that the organic compounds have the same application as instantly disclosed, i.e. in organic light emitting elements and thus a skilled artisan would have been motivated to try to substitute B1 and B2 rings with a finite number of substituents taught by the reference (including electron withdrawing groups fluoro and cyano) with a reasonable expectation of success in obtaining compounds having the same application in organic light emitting elements.


Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2016/0035982A1 (US’982 hereinafter) as applied to claims 1-14, 17 and 19 above, and further in view of Patent application publication number US2011/0024737A1 (US’737 hereinafter).
The teaching of US’982 has been set forth above.
US’982 fails to teach the limitation of claims 15-16 and 18, however US’737 cures the deficiencies of US’982.
US’982 teaches similar fused compounds as US’982 having fluoranthene skeleton and further teaches that these compounds are used in organic light emitting elements.
Regarding claims 15-16 and 18, US’337 teaches that these organic light emitting elements are used in different display apparatus such as follows which all read on the claims’ limitations:

    PNG
    media_image1.png
    277
    600
    media_image1.png
    Greyscale

	Thus due to the structural similarities of the compounds of US’982 and US’737 and their application in organic light emitting elements, replacing the organic compounds of US’737 with US’982 in the apparatus taught in US’737, a skilled artisan would have a reasonable expectation of success in arriving at the apparatus of claims 15-16 and 18.

Claim(s) 1, 4-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number JP2016015388A (JP’388 herein; original and machine translation attached herein) .
 	Regarding claims 1 and 4-9, JP’388 teaches light emitting compound of formula 1 comprising fluoranthrene skeleton (equivalent to ring A) and substituted benzene rings (equivalent to claimed rings B1 and B2) attached to ring A, wherein the substituents are R1 to R10 :

    PNG
    media_image2.png
    266
    215
    media_image2.png
    Greyscale

wherein R1 to R10 are each independently selected from hydrogen, a fluorine group, an alkyl group such as a methyl group, an ethyl group, or a cyano group, and the alkyl group may further substitute a fluorine group and Q is selected from the following general formulas [2] to [9], a fluorine group, or a cyano group as an electron-withdrawing substituent.

    PNG
    media_image3.png
    447
    548
    media_image3.png
    Greyscale

	JP’388 further exemplifies the following compounds with B1 and B2 rings substituted by cyano or fluorine as electron withdrawing groups:

    PNG
    media_image4.png
    423
    522
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    225
    513
    media_image5.png
    Greyscale

Regarding claims 8-9, the fluoranthrene comprising ring falls under the claimed FF1 and FF3 rings.
Regarding claims 10-12, JP’388 further teaches that an organic light emitting device comprising an anode, a cathode and an organic compound layer that comprised compound of formula 1 disposed between the anode and the cathode ([0008]) and that a plurality of organic layers can be used ([0069]-[0070]). JP’388 teaches that the light emitting element comprises a light emitting layer ([0069]).
Regarding claim 13, JP’388 teaches that the light emitting element emits white light ([0094], [0100] and [0109]).
Regarding claim 14, JP’388 further teaches a display apparatus comprising a plurality of pixels, wherein at least one of the plurality of pixels includes the organic light-emitting element and a transistor connected to the organic light-emitting element ([0096]).
Regarding claim 19, JP’388 teaches an exposure light source of an electrophotographic image forming apparatus comprising the light emitting element ([0094]).
	The difference between the instant claims and JP’388 is that the instant claims require that rings B1 and B2 have two or more electron withdrawing groups and Q1 and Q2 substituents represent one of the electron withdrawing groups located at the ortho position with respect to ring A, whereas the compounds of JP’388 have substituents that include electron withdrawing groups such fluoro and cyano and the reference does not require one of the electron withdrawing groups to be in the ortho position with respect to ring A. However, JP’388 teaches a finite number of substituents and with finite number of positions in rings B1 and B2 with respect to ring A (ortho, meta and para). Therefore, a skilled artisan would have had reason to try JP’388’s limited number of substituents with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the instantly organic compound of formula [1] because JP’388 teaches a compound with limited number of B1 and B2 ring substituents that also include the electron withdrawing groups fluoro and cyano. 
JP’388 teaches that the organic compounds have the same application as instantly disclosed, i.e. in organic light emitting elements and thus a skilled artisan would have been motivated to try to substitute B1 and B2 rings with a finite number of substituents taught by the reference (including electron withdrawing groups fluoro and cyano) with a reasonable expectation of success in obtaining compounds having the same application in organic light emitting elements.

Conclusion
	Claims 1-19 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759